DETAILED ACTION
This is the Office action based on the 17206902 application filed March 19, 2021, and in response to applicant’s argument/remark filed on June 3, 2022.  Claims 1-19 are currently pending and have been considered below.  
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election, without traverse, of the invention of Group I, claims 1-17 in the reply filed on June 3, 2022 is acknowledged.  Claims 18-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 9 recites “(t)he method of Claim 8, wherein the crystallization processing temperature for crystallizing the amorphous film having the first film thickness is lower than a temperature required for crystallizing the amorphous film having the second film thickness”; however, the phrase “crystallizing the amorphous film having the second film thickness” lacks antecedent basis because no crystallizing the amorphous film having the second film thickness is recited previously.   For the purpose of examining it will be assumed that this phrase is “crystallizing an amorphous film having the second film thickness”. 
 Claim 10 rejected under 35 U.S.C. 112(b) because it is dependent on claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

 The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
 Claims 1-5 and 13-16 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Clark et al. (U.S. PGPub. No. 20180047577), hereinafter “Clark’577”. 
--Claims 1, 2, 13, 14: Clark’577 teaches a method of manufacturing a semiconductor device ([0002]), comprisingproviding a substrate comprising a metal oxide layer, such as Al2O3 ([0017, 0022]);etching the metal oxide layer by using an atomic layer etch (ALE) process, the process comprises alternately exposing the metal oxide layer to HF gas and boron-containing gas, such as BCl3 gas, a plurality of times (Claims 1-3; [0017-0018]).It is noted that Al2O3 is a metal oxide having a crystal structure, and HF is a halide gas.--Claims 3, 4, 5: It is noted that the etching comprisesi. exposing to HF gas ii. exposing to boron-containing gasiii. exposing to HF gasiv. exposing to boron-containing gasv. exposing to HF gas vi. exposing to boron-containing gasvii. exposing to HF gas viii. exposing to boron-containing gas    and so on    It is noted that steps i-viii above may be considered 2 cycles, the first cycle includes steps i-iv and the second cycle includes steps v-viii.  It is noted that each cycle includes an exposing to boron-containing gas, an exposing to a HF gas, which is a halide gas, and an exposing to a HF gas, which is a gas containing hydrogen.--Claim 15: It is noted that BCl3 is a halide gas.--Claim 16: Clark’577 further teaches that the boron-containing gas may be B(CH3)3 ([0017, 0020]).  It is noted that CH3 is a hydrocarbon group.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-12 and 17 rejected under U.S.C. 103 as being unpatentable over Clark’577 as applied to claim 1 above, and further in view of Clark et al. (U.S. PGPub. No. 20200035493), hereinafter “Clark’493”.--Claims 6, 7, 8, 11, 12: Clark’577 teaches the invention as above.  Clark’577 further teaches that the metal oxide layer may be HfO2, ZrO2,… or combination thereof ([0017-0018]).  Clark’577 is silent about a method of forming the metal oxide layer.       Clark’493 teaches that, instead of HfO2 or ZrO2 dielectric layer, it may be advantageous to mix the two oxides to form a Hfx Zr1-xO2 layer because it is stable, has a higher dielectric constant, and easier to be formed ([0003-0004]).  Clark’493 further teaches that the Hfx Zr1-xO2 layer may be formed by (Fig. 6, [0016])forming a Hfx Zr1-xO2 layer on a substrate by using ALD at a temperature 150-350°C ([0061]), the forming comprises repeatedly exposing the substrate to a hafnium precursor then to a zirconium precursor ([0022, 0104-0107]);crystallizing the Hfx Zr1-xO2 layer by using a heat treatment at 300-850°C ([0137]);thinning the Hfx Zr1-xO2 layer to a desired thickness by using an ALE process ([0140]).       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use Hfx Zr1-xO2 layer instead of a HfO2 or ZrO2 layer as the metal oxide layer in the invention of Clark’577 because Clark’577 teaches that the metal oxide layer may be HfO2, ZrO2,… or combination thereof then etching the Hfx Zr1-xO2 layer by using the ALE method, and Clark’493 teaches that, instead of HfO2 or ZrO2 dielectric layer, it may be advantageous to mix the two oxides to form a Hfx Zr1-xO2 layer because it is stable, has a higher dielectric constant, and easier to be formed.--Claim 9: Since Clark’493 teaches that the crystallizing is performed at 300-850°C, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, that a temperature during the crystallizing the Hfx Zr1-xO2 layer is lower than a temperature required for crystallizing an amorphous film having the second film thickness due to process fluctuation during normal manufacturing.--Claim 10: Clark’577 further teaches that the ALE is performed at a low temperature ([0018]).  Although Clark’577 is silent about a setpoint of the temperature, it would have been obvious to one of ordinary skill in the art at the time the invention was made to find an optimum temperature, such as room temperature or a temperature equal or lower than the crystallizing temperature of 300-850°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.--Claim 17: Clark’577 further teaches that the boron-containing gas may be BH3 ([0017, 0020]).  Clark’493 also teaches that the hafnium precursor and the zirconium precursor may include a dopant precursor, such as BH3 ([0025, 0056-0058]).  It is noted that BH3 is gas having a hydrogen group.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713